UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7038


JULIAN EDWARD ROCHESTER,

                Petitioner – Appellant,

          v.

BERNARD MCKIE, Warden of Kirkland Correctional Institution;
WILLIAM R. BYARS, Director of SCDC; HENRY M. HERLONG, JR.;
US MARSHALS; ERIC H. HOLDER, JR., Attorney General of the
United States; HENRY F. FLOYD, United States District
Judge; UNITED STATES GOVERNMENT; MD MCCALL, Warden of Perry
Correctional Institution; NIKKI HALEY, Governor of South
Carolina; ALLEN WILSON, Attorney General of South Carolina;
SOUTH CAROLINA DEPARTMENT OF PROBATION, PAROLE, AND PARDON
SERVICES; J. PAGE; A. NEAL, Attorney; H. A. HINTON,
Director Of Parole Hearings; S B GLOVER, Director of
SCDPPPS; FIVE PAROLE JUDGES; 212 DEFENDANTS; 29 FEDERAL
FOURTH CIRCUIT JUDGES; STATE OF SOUTH CAROLINA; BEVERLY
WHITFIELD, Clerk of Court; R L MCINTOSH, Judge; OCONEE
COUNTY; 1600 DEFENDANTS; ANDERSON COUNTY; JEANETTE W.
MCBRIDE, Clerk of Court for Richland County; 45 ADDITIONAL
DEFENDANTS,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:11-cv-00797-JMC)


Submitted:   January 25, 2012              Decided:   February 9, 2012


Before WILKINSON, DUNCAN, and DIAZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Julian Edward Rochester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Julian Edward Rochester appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing      this    action    raising   various   civil     rights,   habeas

corpus and mandamus claims.             We have reviewed the record and

find no reversible error.           Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated

by the district court.            Rochester v. McKie, No. 8:11-cv-00797-

JMC (D.S.C. July 8, 2011).           We deny the motions for appointment

of counsel, to grant appeal, for writ of prohibition, and to

compel.     We dispense with oral argument because the facts and

legal    contentions     are     adequately   presented    in    the    materials

before    the   court    and     argument   would   not   aid   the    decisional

process.

                                                                       DISMISSED




                                        3